            Case 7:21-cv-04509-PMH Document 1 Filed 05/19/21 Page 1 of 44




                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK


____________________________________
                                    )
GAYLE MORALES,                      )
                                    )
                   Plaintiff        )
                                    )
             v.                     )                     Docket No:_______________
                                    )
                                    )                    JURY TRIAL
                                    )                    DEMANDED
FROSS, ZELNICK, LEHRMAN & ZISSU, )
P.C., LEO KITTAY, JAMES D.          )
WEINBERGER AND TERRY RAPHAEL )
                                    )
                                    )
                   Defendants       )
____________________________________)



                             COMPLAINT AND JURY DEMAND
                                            PARTIES

       1.       The plaintiff, Gayle Morales (“Ms. Morales” or “Plaintiff”), is a female resident

of the State of New York residing at 30-80 32nd Street, Apartment 14, Astoria, NY 11102.

       2.       Defendant Fross, Zelnick, Lehrmann & Zissu, P.C. (the “Company”) is a New

York Professional Corporation with its principal office located at 151 West 42nd Street, 17th

Floor, New York, NY 10036.

       3.       Defendant Leo Kittay (“Kittay”) is an adult male, and, upon information and

belief, resides in New York. At all relevant times, Kittay was a Partner of the Company. Kittay is

named in both his individual and official capacities.
            Case 7:21-cv-04509-PMH Document 1 Filed 05/19/21 Page 2 of 44




       4.       Defendant James D. Weinberger (“Weinberger”) is an adult male, and, upon

information and belief, resides in New York. At all relevant times, Weinberger was a Partner of

the Company. Weinberger is named in both his individual and official capacities.

       5.       Defendant Terry Raphael (“Raphael”) is an adult female, and, upon information

and belief, resides in New Jersey. At all relevant times, Raphael was the head of Human

Resources of the Company. Raphael is named in both her individual and official capacities.

                                JURISDICTION AND VENUE

       6.       The court has subject matter jurisdiction under 28 U.S.C. § 1331 because the

Plaintiff has brought federal claims, including claims under the Age Discrimination in

Employment Act (“ADEA”) 29 U.S.C. §§ 621 et seq., the Americans with Disability Act

(“ADA”) 42 U.S.C. §§ 1201 et seq., and the Family and Medical Leave Act (FMLA), 29 U.S.C.

§2615. The court may exercise supplemental jurisdiction over Ms. Morales’ state law and city

law claims. 28 U.S.C. § 1367.

       7.       Venue is appropriate in the Southern District of New York as the acts or

omissions giving rise to the claims in this Complaint occurred in Southern District of New York.

       8.       This court has personal jurisdiction over Defendants Kittay and Weinberger

because they are residents of the state of New York. Additionally, Kittay, Weinberger and

Raphael have numerous contacts and connections with and within New York. For example,

Kittay, Weinberger and Raphael worked for the Company in the State of New York, supervised

Ms. Morales in the State of New York and terminated Ms. Morales in the State of New York.

       9.       This court has personal jurisdiction over the Company because the Company is a

resident of New York because it is incorporated in New York and its principal place of business

is in New York. Additionally, the Company has engaged in and transacted business in the State
         Case 7:21-cv-04509-PMH Document 1 Filed 05/19/21 Page 3 of 44




of New York, including by employing the Plaintiff and other employees in New York, and the

Plaintiff’s causes of action stem largely from business transactions and employment actions by

the Company within the State of New York. The Company also provided products and/or

services to customers in the State of New York, and the Plaintiff provided those products and/or

services to customers in the State of New York. Indeed, the Plaintiff was employed by the

Company in the State of New York, was managed and reprimanded by the Company in the State

of New York and was terminated by the Company in the State of New York.

                                  STATEMENT OF FACTS

       10.    Ms. Morales is a 61-year-old woman who was born in 1959.

       11.    In or around May 2006, Ms. Morales was hired by the Company as a paralegal in

New York, NY in the borough of Manhattan.

       12.    At all relevant times, the worksite of Ms. Morales was the Company’s principal

office located at 151 West 42nd Street, 17th Floor, New York, NY 10036.

       13.    During all relevant times, the Company was engaged in commerce or in an

industry or activity affecting interstate commerce and employed 50 or more employees during 20

or more calendar weeks.

       14.    At all relevant times, the Company employed 50 or more employees within a 75-

mile radius of Ms. Morales’ worksite.

       15.    Accordingly, at all relevant times, the Company was a covered employer under

the Family and Medical Leave Act (“FMLA”).

       16.    At all relevant times (at least as of May 2007), Ms. Morales had worked for the

Company for at least 12 months and in excess of 1250 hours during the preceding 12-month

period, and as such was eligible for FMLA leave.
           Case 7:21-cv-04509-PMH Document 1 Filed 05/19/21 Page 4 of 44




       17.     At all relevant times, Mr. Morales was qualified for her position at the Company

and her work performance was satisfactory.

       18.     Throughout Ms. Morales’ employment, Kittay, Weinberger and Raphael were

Ms. Morales’ managers. Indeed, Kittay, Weinberger and Raphael had the power to hire and/or

fire Ms. Morales, supervised and controlled Ms. Morales’ conditions of employment including

her work schedule, played a role in determining Ms. Morales’ rate and method of payment,

and/or played a role in maintaining Ms. Morales’ employment records.

       19.     Kittay, Weinberger and Raphael are all more than 15 years younger than Ms.

Morales.

       20.     Upon information and belief, Kittay, Weinberger and Raphael are non-disabled.

       21.     At all relevant times, Ms. Morales suffered from sciatica and spinal stenosis.

       22.     Ms. Morales’ sciatica and spinal stenosis are (both individually and collectively)

physical impairments that substantially limited one or more of Ms. Morales’ major bodily

functions including, but not limited to, sitting, standing and walking. As such, at all relevant

times, Ms. Morales was disabled under the Americans with Disabilities Act (“ADA”), the New

York Human Rights Law and New York City Human Rights Law.

       23.     These sciatica and spinal stenosis disabilities, for which Ms. Morales received

continuing care, were also serious medical conditions under the FMLA at all relevant times.

       24.     Ms. Morales revealed her sciatica and spinal stenosis disabilities to Raphael,

Kittay, Weinberger and the Company shortly after being hired.

       25.     In or around January 2017, Ms. Morales suffered a knee injury at work when she

tripped over a box in an office at the Company, causing increased pain to her sciatica disability.
           Case 7:21-cv-04509-PMH Document 1 Filed 05/19/21 Page 5 of 44




        26.     Due to this disability-related pain, Ms. Morales went to her doctor to receive

treatment.

        27.     During this treatment, Ms. Morales’ doctor told her that she would need knee

surgery in order to control this pain from her sciatica.

        28.     Ms. Morales went to Raphael and requested the reasonable accommodation of

being allowed to take disability-related leave of absence to undergo this sciatica-related knee

surgery and recover, which was also a request for continuous FMLA leave.

        29.     Raphael approved Ms. Morales’ reasonable accommodation and FMLA leave

request.

        30.     Ms. Morales was able to return to work after this leave, however, in or around

November 2018, Ms. Morales started to have increased pain from her sciatica and spinal stenosis

disabilities.

        31.     Indeed, Ms. Morales was in excruciating pain from flare-ups due to her sciatica

and spinal stenosis disabilities when she had flare-ups due to her sciatica and spinal stenosis

disabilities. Thus, during periods of disability-related flare-ups, Ms. Morales had difficulty

working due to the pain.

        32.     At this time, Ms. Morales asked Raphael for the reasonable accommodation of

taking intermittent time off to be able to manage the pain from her disabilities.

        33.     This was also a request for intermittent FMLA leave for Ms. Morales’ disabilities.

        34.     Indeed, Ms. Morales’ doctor had recommended that Ms. Morales take intermittent

time off for her disabilities, and filled out FMLA paperwork for this request.
           Case 7:21-cv-04509-PMH Document 1 Filed 05/19/21 Page 6 of 44




        35.     Raphael approved this request, which allowed Ms. Morales the needed time off

under the FMLA to recover from disability-related flare-ups and otherwise manage the pain from

her disabilities.

        36.     Using these accommodations and intermittent leave, Ms. Morales was still able to

perform the essential functions of her job at a fully satisfactory level.

        37.     However, in or around January 2019, shortly after this intermittent leave request

was granted, Ms. Morales noticed that the Company was starting to hire new, younger

paralegals.

        38.     The average age of these new hires was around 30 years younger than Ms.

Morales.

        39.     As a result of these new, younger hires, Ms. Morales had several responsibilities

taken away from her and given to new, younger paralegals.

        40.     For example, Kittay and Weinberger moved a majority of the responsibility for

their case management away from Ms. Morales and to two younger non-disabled recently hired

paralegals.

        41.     Concerned by the reassignment of her duties to these new younger paralegals, Ms.

Morales raised protected concerns to Raphael that the removal of these responsibilities

(especially by Kittay and Weinberger) was discriminatory against her due to her age and

disability, and that she was worried that it might be the Company’s intention to have these

younger non-disabled paralegals replace her.

        42.     Raphael dismissed Ms. Morales’ protected concerns and would not address her

concerns with Kittay or Weinberger.
          Case 7:21-cv-04509-PMH Document 1 Filed 05/19/21 Page 7 of 44




        43.     The pattern of hiring younger paralegals in the Company and using them to

replace older paralegals continued despite Ms. Morales raising protected concerns.

        44.     In or around November 2019, Ms. Morales had her annual review with Raphael,

which had significant input from both Kittay and Weinberger as her supervisors.

        45.     While Ms. Morales’ annual review was extremely positive, Raphael stated that

Ms. Morales’ pay raise was being withheld due to excessive absenteeism.

        46.     Other than normal PTO provided pursuant to Company policy, the only absences

that Ms. Morales had during 2019 were approved leave for her disabilities that were protected by

the FMLA.

        47.     As such, Kittay, Weinberger, and Raphael were withholding Ms. Morales’ pay

raise due to Ms. Morales taking protected FMLA leave for her disabilities.

        48.     Ms. Morales raised protected concerns to Raphael that she was being improperly

denied this pay raise in retaliation for taking FMLA leave for her disabilities, or otherwise due to

her age or disabilities.

        49.     Ms. Morales additionally raised protected concerns that by denying this pay raise

due to alleged absenteeism, this amounted to an improper retroactive denial of her protected

leave for her disabilities.

        50.     Raphael dismissed Ms. Morales’ protected concerns and stated that there would

be a re-review of her alleged absenteeism in 6 months.

        51.     In the months thereafter, Ms. Morales’ sciatica and spinal stenosis started to flare-

up more frequently.

        52.     On or around the end of December 2019, Ms. Morales disability-related pain

flared up to the point that she could not get out of bed.
          Case 7:21-cv-04509-PMH Document 1 Filed 05/19/21 Page 8 of 44




        53.     Ms. Morales called Raphael and requested the reasonable accommodation of

taking time off to recover from this flare-up of her disabilities, which also constituted a request

for time off under the FMLA.

        54.     Raphael approved this request, and Ms. Morales was able to take leave starting on

January 2, 2020, during which she received treatment and was ultimately able to largely recover

from her disability-related flare-up.

        55.     On or around January 14, 2020, Ms. Morales returned to work with reduced pain.

Her entire period of time off of work associated with this leave of absence was protected under

the FMLA.

        56.     Unfortunately, approximately one week later, on or around January 21, 2020, Ms.

Morales experienced an excruciating flare-up of her spinal stenosis and sciatica disabilities.

        57.     The same day, after work hours, Ms. Morales went to her doctor to receive

treatment for this flare-up.

        58.     Ms. Morales’ doctor recommended that Ms. Morales take an extended leave to be

able to recover from her latest flare-up.

        59.     During this time, Ms. Morales had been on prescription pain medication treatment

for her spinal stenosis and sciatica disabilities.

        60.     Ms. Morales had started to grow concerned that she was becoming addicted to the

pain medication prescribed by her doctor, which primarily constituted prescription opioid-

derived pain medication.

        61.     During this visit, Ms. Morales conveyed to her doctor her concern that she was

addicted to prescription pain medication and asked her doctor about taking leave to treat her
         Case 7:21-cv-04509-PMH Document 1 Filed 05/19/21 Page 9 of 44




prescription opioid addiction that had resulted as a side effect of her disabilities and the

disability-related medical treatment provided by her doctor.

       62.     Ms. Morales’ prescription opioid addiction is a physical impairment that

substantially limited one or more of Ms. Morales’ major bodily functions including, but not

limited to, control of her pain, walking and interacting with others. Ms. Morales’ opioid

addiction further, at all relevant times, substantially limited the operation of one or more major

bodily functions, including, but not limited to, brain, emotional and/or neurological functions. As

such, at all relevant times, Ms. Morales was further disabled under the Americans with

Disabilities Act (“ADA”), the New York Human Rights Law and New York City Human Rights

Law. This disability, for which Ms. Morales received continuing care, were also serious medical

conditions under the FMLA at all relevant times.

       63.     Ms. Morales’ doctor recommended extended leave for the treatment of her opioid

addiction as well.

       64.     On or around January 23, 2020, Ms. Morales requested from Raphael the

reasonable accommodation of taking leave to receive treatment for both her previously disclosed

disabilities and for her addiction to prescription opioids related to her disabilities, which was also

a request for FMLA leave.

       65.     Raphael approved this request for leave constating both FMLA leave and a

disability-related reasonable accommodation and requested renewed FMLA paperwork.

       66.     Ms. Morales submitted the requested FMLA paperwork in a timely manner and

the Company affirmed that the leave was approved.

       67.     Accordingly, Ms. Morales commenced her approved FMLA leave starting on

January 27, 2020.
         Case 7:21-cv-04509-PMH Document 1 Filed 05/19/21 Page 10 of 44




        68.     Ms. Morales kept in contact with Raphael during her leave, updating her as to the

status of her recovery for her disabilities.

        69.     On or around March 20, 2020, having completed opioid addiction treatment, and

by which time the pain from the flare-up of her sciatica and spinal stenosis disabilities was

subsiding, Ms. Morales contacted Raphael, Kittay and Weinberger and informed them that she

would coming back to work as of April 1, 2020.

        70.     Ms. Morales’ request to extend her leave through April 1, 2020 also constituted a

request for a disability-related accommodation.

        71.     Raphael confirmed receipt of this note and said that Ms. Morales would be able to

return to work on April 1, 2020. Other than this one communication, the Company did not

engage in any interactive dialogue with Ms. Morales concerning her accommodation request.

        72.     As such, even if Ms. Morales had exceeded her FMLA leave as of the end date of

her request (which she did not), the Company additionally approved the extension to her leave as

a disability-related accommodation request.

        73.     However, on or around March 30, 2020, two days before Ms. Morales was due to

return from her protected FMLA leave (leave that was still protected under the FMLA), Raphael

called Ms. Morales and informed her that she was terminated for absenteeism.

        74.     The absenteeism that Raphael cited to Ms. Morales was exclusively during

periods where Ms. Morales was on protected FMLA leave for her disabilities. Thus, the

Company essentially admitted that Ms. Morales was terminated for taking protected disability-

related FMLA leave, and likewise essentially retroactively denied this leave by terminating Ms.

Morales for absences that occurred during the leave.
          Case 7:21-cv-04509-PMH Document 1 Filed 05/19/21 Page 11 of 44




         75.   Ms. Morales raised protected concerns to Raphael that her termination was due to

her disabilities, or in retaliation for taking FMLA leave, only to be ignored by Raphael.

         76.   Furthermore, other than being denied a pay raise due to FMLA-protected

absences, the Company had not provided Ms. Morales with any progressive discipline related to

the alleged performance concerns.

         77.   Due to the lack of progressive discipline, and the fact that Ms. Morales had

received a largely positive performance review before going out on leave, it was clear that the

excuses for her termination constituted a pretext designed to cover up the discriminatory and

retaliatory reasons for the termination.

         78.   Indeed, Raphael admitted that Ms. Morales was being terminated, in whole or in

part, for absenteeism protected under the FMLA.

         79.   As such, Ms. Morales was involuntarily terminated from the Company on March

30, 2020.

         80.   By terminating Ms. Morales at the time it did, the Company denied the disability-

related accommodation of extended leave to April 1, 2020 requested by Ms. Morales, which was

covered under the FMLA.

         81.   Ms. Morales was also withheld a pay raise due to taking protected FMLA leave

for her disabilities, as the Defendants alleged absenteeism for time Ms. Morales took as FMLA

leave.

         82.   Additionally, the Company has later alleged that Ms. Morales was terminated for

performance concerns, only after filing a Charge with the New York City Commission on

Human Rights, while Ms. Morales had never received a negative review or discipline from

Raphael, Kittay or Weinberger alleging that her performance was unsatisfactory.
         Case 7:21-cv-04509-PMH Document 1 Filed 05/19/21 Page 12 of 44




        83.     Indeed, Ms. Morales’ last performance review (which was before her protected

FMLA leave), indicated that she was exceeding expectations in terms of her performance.

        84.     Additionally, other non-disabled and younger employees, including paralegals,

were given the benefit of taking extended leave, including leave that exceeded FMLA

protections, and were restored to their positions at the end of their leave.

        85.     Indeed, other non-disabled and younger employees with a history of poor

performance were given time to respond to any performance-related concerns before any

disciplinary actions were taken, and certainly before being terminated.

        86.     It is clear that the Company’s allegations about performance concerns were a

pretextual excuse for the termination of Ms. Morales, as the alleged performance concerns

(which were inaccurate and untrue) were raised for the first time by the Company as an alleged

excuse for the termination only after Ms. Morales filed a Charge with the New York City

Commission on Human Rights.

        87.     Furthermore, Ms. Morales was terminated while on protected FMLA leave for her

disabilities.

        88.     Upon information and belief, the Company replaced Ms. Morales with a similarly

or lesser qualified younger, non-disabled individual.

        89.     Ms. Morales’ termination took place in New York City and the Company in fact

fired Ms. Morales in New York City.

        90.     On October 30, 2020, Ms. Morales timely filed a Charge of Discrimination with

the New York City Commission on Human Rights (“NYCCHR”) and cross-filed this charge

with the United States Equal Employment Opportunity Commission (“EEOC”).
           Case 7:21-cv-04509-PMH Document 1 Filed 05/19/21 Page 13 of 44




          91.    On March 10, 2021, Ms. Morales’ case was voluntarily dismissed (at her request)

from the NYCCHR via an administrative convenience dismissal and she gained her right to bring

her case to Court.

          92.    On May 10, 2021, the EEOC issued Ms. Morales a Right to Sue letter.

          93.    This lawsuit is timely filed.

                                                 COUNT I

                (Disability Discrimination and Failure to Accommodate in Violation of the

                       Americans With Disabilities Act, 42 U.S.C. §§12101, et seq.)

                                          Plaintiff v. the Company

          94.    The Plaintiff incorporates all paragraphs above and below as if set forth fully

herein.

          95.    At all relevant times, Ms. Morales’ sciatica and spinal stenosis were physical

impairments that substantially limited one or more of Ms. Morales’ major bodily functions

including, but not limited to, prolonged sitting, standing and walking. As such, at all relevant

times, Ms. Morales was disabled under the Americans with Disabilities Act (“ADA”).

          96.    During the period of her employment in 2020, Ms. Morales’ prescription opioid

addiction, was a physical impairment that substantially limited one or more of Ms. Morales’

major bodily functions including, but not limited to, control of her pain, walking and interacting

with others. Ms. Morales’ opioid addiction further, at all relevant times, substantially limited the

operation of one or more major bodily functions, including, but not limited to, brain, emotional

and/or neurological functions. As such, at all relevant times, Ms. Morales was further disabled

under the Americans with Disabilities Act (“ADA”).
         Case 7:21-cv-04509-PMH Document 1 Filed 05/19/21 Page 14 of 44




        97.     At all relevant times, Ms. Morales was a qualified individual and was capable of

performing the essential functions of her job with or without one or more reasonable

accommodations.

        98.     Ms. Morales disclosed her disabilities to the Company and/or the Company was

aware of Ms. Morales’ disabilities and/or the Company regarded Ms. Morales as disabled.

        99.     Ms. Morales requested disability-related reasonable accommodations that would

have assisted her in performing the essential functions of her job. These requested reasonable

accommodations included taking intermittent, as well as continuous, time off from work for

treatment and recovery when she had a flare-up of one or more of her disabilities, as well as

when she was undergoing treatment for her prescription opioid addiction.

        100.    The Company failed to provide Ms. Morales with one or more reasonable

accommodations that would have assisted her in performing the essential functions of her job

and/or would have allowed her to perform the essential functions of her job, including by

denying Ms. Morales a pay raise for using protected leave(s) for her disabilities, not allowing

Ms. Morales to stay on protected leave for her disabilities through April 1, 2020, and,

disciplining and/or terminating Ms. Morales for disability-related absences and/or later alleged

failure to perform work while on disability-related absences, thereby failing to let Ms. Morales

truly take a leave for her disabilities.

        101.    The Company and its agents failed to engage in an interactive dialogue related to

some or all of Ms. Morales’ disability-related accommodations requests, including her request

for time off to receive treatment for her disabilities and/or future time off for treatment for her

disabilities through terminating her.
         Case 7:21-cv-04509-PMH Document 1 Filed 05/19/21 Page 15 of 44




       102.    Thus, the Company wrongfully failed to explore alternative accommodations that

might have been less burdensome and likewise wrongfully failed to provide such less

burdensome alternative accommodations that could have been identified through an interactive

dialogue.

       103.    Indeed, if Ms. Morales had been told that extending her leave through April 1,

2020 would have constituted an undue burden for the Company, then she would have sought

alternative accommodations, including potential accommodations that would have allowed her to

return to work before April 1, 2020, potentially with alternative accommodations.

       104.    Furthermore, Ms. Morales’ requested disability-related accommodations did not

pose an undue burden on the Company.

       105.    The Company, by and through its agents, discriminated against Ms. Morales due

to her disabilities by subjecting Ms. Morales to adverse actions including, but not limited to,

subjecting Ms. Morales to a harassing and otherwise hostile work environment, denying her a

pay raise, disciplining and/or terminating Ms. Morales for disability-related absences and/or later

alleged failure to perform work while on disability-related absences, , and/or terminating Ms.

Morales’ employment.

       106.     The Company acted with malice and/or with reckless indifference to the federally

protected rights of Ms. Morales.

       107.    As a direct and proximate result of the Company’s violation of the ADA, Ms.

Morales has suffered and continues to suffer damages, including, but not limited to, lost

compensation and benefits, other monetary harms, reduced earning capacity, pain and suffering,

loss of enjoyment of life, and emotional damages.
           Case 7:21-cv-04509-PMH Document 1 Filed 05/19/21 Page 16 of 44




          108.   Ms. Morales seeks all damages to which she is entitled, including, but not limited

to, lost compensation and benefits (including, but not limited to, back pay and front pay),

diminished earning capacity, injury to reputation, other monetary damages, compensatory

damages (including, but not limited to, future pecuniary losses, emotional pain, suffering,

inconvenience, mental anguish, loss of enjoyment of life, and other nonpecuniary losses),

punitive damages, attorneys’ fees, interest, and costs.

                                                  COUNT II

            (Disability Discrimination and Failure to Accommodate in Violation of the New

                    York State Human Rights Law, Executive Article 15, Section 296)

                 Plaintiff v. All Defendants (including the Company, Raphael, Kittay and

                                                 Weinberger)

          109.     The Plaintiff incorporates all paragraphs above and below as if set forth fully

herein.

          110.   At all relevant times, Ms. Morales’ sciatica and spinal stenosis are physical

impairments that substantially limited one or more of Ms. Morales’ major bodily functions

including, but not limited to, prolonged sitting, standing and walking. As such, at all relevant

times, Ms. Morales was disabled under the New York State Human Rights Law (“NYSHRL”).

          111.   Ms. Morales’ opioid addiction is a physical impairment that substantially limited

one or more of Ms. Morales’ major bodily functions including, but not limited to, control of her

pain, walking and interacting with others. Ms. Morales’ opioid addiction further, at all relevant

times, substantially limited the operation of one or more major bodily functions, including, but

not limited to, brain, emotional and/or neurological functions. As such, at all relevant times, Ms.

Morales was further disabled under the NYSHRL.
         Case 7:21-cv-04509-PMH Document 1 Filed 05/19/21 Page 17 of 44




        112.    At all relevant times, Ms. Morales was a qualified individual and was capable of

performing the essential functions of her job with or without one or more reasonable

accommodations.

        113.    Ms. Morales disclosed her disabilities to the Company and/or the Company was

aware of Ms. Morales’ disabilities and/or the Company regarded Ms. Morales as disabled.

        114.    The Company failed to engage in an interactive dialogue related to some or all of

Ms. Morales’ reasonable accommodation requests, including but not limited to taking

intermittent and continuous time off from work for treatment and recovery when he had a flare-

up of her disabilities.

        115.    Ms. Morales’ requested disability-related accommodations did not pose an undue

burden on the Company.

        116.    The Company failed to provide Ms. Morales with one or more reasonable

accommodations that would have assisted her in performing the essential functions of her job

and/or would have allowed her to perform the essential functions of her job, including by

denying Ms. Morales a pay raise for using protected leave(s) for her disabilities, not allowing

Ms. Morales to stay on protected leave for her disabilities through April 1, 2020, and,

disciplining and/or terminating Ms. Morales for disability-related absences and/or later alleged

failure to perform work while on disability-related absences, thereby failing to let Ms. Morales

truly take a leave for her disabilities.

        117.    The Company, by and through its agents, discriminated against Ms. Morales due

to her disabilities by subjecting Ms. Morales to adverse actions, including, but not limited to,

subjecting Ms. Morales to a harassing and otherwise hostile work environment, denying her a

raise due to supposed absenteeism during protected leaves for her disabilities, disciplining and/or
         Case 7:21-cv-04509-PMH Document 1 Filed 05/19/21 Page 18 of 44




terminating Ms. Morales for disability-related absences and/or later alleged failure to perform

work while on disability-related absences, and/or terminating Ms. Morales’ employment while

she was on protected leave for her disabilities.

        118.    Kittay, Weinberger and Raphael aided and abetted in the Company’s harassing

and discriminatory actions, intended to discriminate against Mr. Morales due to her disabilities,

and/or knew of their supporting role in an enterprise designed to deprive Ms. Morales of the

rights guaranteed to her under the NYSHRL.

        119.    The Defendants’ actions were wanton, malicious, and/or oppressive.

        120.    The Defendants acted willfully and/or with reckless disregard to the state

protected rights of Ms. Morales.

        121.    As a direct and proximate result of the Company’s violation of the NYSHRL, Ms.

Morales has suffered and continues to suffer damages, including, but not limited to, lost

compensation and benefits, other monetary harms, reduced earning capacity, pain and suffering,

loss of enjoyment of life, and emotional damages.

        122.    Ms. Morales seeks all damages to which she is entitled, including, but not limited

to, lost compensation and benefits (including, but not limited to, back pay and front pay),

diminished earning capacity, injury to reputation, other monetary damages, compensatory

damages (including, but not limited to, future pecuniary losses and other nonpecuniary losses),

damages for emotional distress (including, but not limited to, damages for emotional pain,

suffering, inconvenience, mental anguish, and loss of enjoyment of life), punitive damages,

attorneys’ fees, interest, and costs.
           Case 7:21-cv-04509-PMH Document 1 Filed 05/19/21 Page 19 of 44




                                                 COUNT III

            (Disability Discrimination and Failure to Accommodate in Violation of the New

          York City Human Rights Law, Title 8 of the Administrative Code of the City of New

                                                    York)

                 Plaintiff v. All Defendants (including the Company, Raphael, Kittay and

                                                 Weinberger)

          123.     The Plaintiff incorporates all paragraphs above and below as if set forth fully

herein.

          124.   At all relevant times, Ms. Morales’ sciatica and spinal stenosis are physical

impairments that substantially limited one or more of Ms. Morales’ major bodily functions

including, but not limited to, prolonged sitting, standing, and walking. As such, at all relevant

times, Ms. Morales was disabled under the New York City Human Rights Law (“NYCHRL”).

          125.   Ms. Morales’ opioid addiction is a physical impairment that substantially limited

one or more of Ms. Morales’ major bodily functions including, but not limited to, control of her

pain, walking and interacting with others. Ms. Morales’ opioid addiction further, at all relevant

times, substantially limited the operation of one or more major bodily functions, including, but

not limited to, brain, emotional and/or neurological functions. As such, at all relevant times, Ms.

Morales was further disabled under the NYCHRL.

          126.   At all relevant times, Ms. Morales was a qualified individual and was capable of

performing the essential functions of her job with or without one or more reasonable

accommodations.

          127.   Ms. Morales disclosed her disabilities to the Company and/or the Company was

aware of Ms. Morales’ disabilities and/or the Company regarded Ms. Morales as disabled.
         Case 7:21-cv-04509-PMH Document 1 Filed 05/19/21 Page 20 of 44




        128.    The Company failed to engage in an interactive dialogue related to some or all of

Ms. Morales’ reasonable accommodation requests, including but not limited to taking

intermittent and continuous time off from work for treatment and recovery when she had a flare-

up of her disabilities.

        129.    Ms. Morales’ requested disability-related accommodations did not pose an undue

burden on the Company.

        130.    The Company failed to provide Ms. Morales with one or more reasonable

accommodations that would have assisted her in performing the essential functions of her job

and/or would have allowed her to perform the essential functions of her job, including by

denying Ms. Morales a pay raise for using protected leave(s) for her disabilities, not allowing

Ms. Morales to stay on protected leave for her disabilities through April 1, 2020, and,

disciplining and/or terminating Ms. Morales for disability-related absences and/or later alleged

failure to perform work while on disability-related absences, thereby failing to let Ms. Morales

truly take a leave for her disabilities.

        131.    The Company, by and through its agents, discriminated against Ms. Morales due

to her disabilities by subjecting Ms. Morales to adverse actions, including, but not limited to,

subjecting Ms. Morales to a harassing and otherwise hostile work environment, denying her a

raise due to supposed absenteeism during protected leaves for her disabilities, disciplining and/or

terminating Ms. Morales for disability-related absences and/or later alleged failure to perform

work while on disability-related absences, and/or terminating Ms. Morales’ employment while

she was on protected leave for her disabilities.

        132.    Kittay, Weinberger and Raphael aided and abetted in the Company’s harassing

and discriminatory actions, intended to discriminate against Mr. Morales due to her disabilities,
           Case 7:21-cv-04509-PMH Document 1 Filed 05/19/21 Page 21 of 44




and/or knew of their supporting role in an enterprise designed to deprive Ms. Morales of the

rights guaranteed to her under the NYCHRL.

          133.   The Defendants’ actions were wanton, malicious, and/or oppressive.

          134.   The Defendants acted willfully and/or with reckless disregard to the state

protected rights of Ms. Morales.

          135.   As a direct and proximate result of the Company’s violation of the NYCHRL, Ms.

Morales has suffered and continues to suffer damages, including, but not limited to, lost

compensation and benefits, other monetary harms, reduced earning capacity, pain and suffering,

loss of enjoyment of life, and emotional damages.

          136.   Ms. Morales seeks all damages to which she is entitled, including, but not limited

to, lost compensation and benefits (including, but not limited to, back pay and front pay),

diminished earning capacity, injury to reputation, other monetary damages, compensatory

damages (including, but not limited to, future pecuniary losses and other nonpecuniary losses),

damages for emotional distress (including, but not limited to, damages for emotional pain,

suffering, inconvenience, mental anguish, and loss of enjoyment of life), punitive damages,

attorneys’ fees, interest, and costs.

                                                 COUNT IV

            (Age Discrimination in Violation of the Age Discrimination in Employment Act)

                                         Plaintiff v. the Company

          137.   The Plaintiff incorporates all paragraphs above and below as if set forth fully

herein.

          138.   During all relevant times, the Company was an employer under the Age

Discrimination in Employment Act, 29 U.S.C. §§ 621, et seq. (hereinafter, “ADEA”) because the
        Case 7:21-cv-04509-PMH Document 1 Filed 05/19/21 Page 22 of 44




Company employed 20 or more individuals for 20 or more calendar weeks during the relevant

calendar years.

       139.       The Company, by and through its agents, harassed and discriminated against Ms.

Morales with respect to her compensation, terms, conditions, and/or privileges of employment,

because of Ms. Morales’ age and/or because Ms. Morales was an older disabled individual (“age

plus” discrimination).

       140.       More specifically, the Company subjected Ms. Morales to adverse actions,

including, but not limited to, subjecting Ms. Morales to a harassing and otherwise hostile work

environment, denying her a raise due to supposed absenteeism during protected leaves for her

disabilities, disciplining and/or terminating Ms. Morales for disability-related absences and/or

later alleged failure to perform work while on disability-related absences, and/or terminating Ms.

Morales’ employment, because of Ms. Morales’ age and/or because Ms. Morales was a disabled

individual who was over 40 years old (“age plus” discrimination).

       141.       The Company actions were willful and undertaken in bad faith to the federally

protected rights of Ms. Morales.

       142.       As a direct and proximate result of the Company’s violations of the ADEA, Ms.

Morales has suffered and continues to suffer damages, including, but not limited to, lost

compensation and benefits, interest on lost compensation and benefits, reduced earning capacity,

pain and suffering, loss of enjoyment of life, and emotional damages.

       143.       Ms. Morales seeks all damages to which she is entitled, including, but not limited

to, lost compensation and benefits (including, but not limited to, back pay and front pay), other

monetary damages, compensatory damages (including, but not limited to, future pecuniary
           Case 7:21-cv-04509-PMH Document 1 Filed 05/19/21 Page 23 of 44




losses, emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and

other nonpecuniary losses), liquidated (i.e. double) damages, interest, attorneys’ fees, and costs.

                                                  COUNT V

          (Age Discrimination in Violation of New York State Human Rights Law, Executive

                                           Article 15, Section 296)

                 Plaintiff v. All Defendants (including the Company, Raphael, Kittay and

                                                 Weinberger)

          144.    The Plaintiff incorporates all paragraphs above and below as if set forth fully

herein.

          145.    At all relevant times, Ms. Morales was over 40 years old.

          146.    The Company, by and through its agents harassed and discriminated against Ms.

Morales with respect to her compensation, terms, conditions, and/or privileges of employment,

because of Ms. Morales’ age and/or because Ms. Morales was an older disabled individual (“age

plus” discrimination).

          147.    More specifically, the Company subjected Ms. Morales to adverse actions

including, but not limited to, subjecting Ms. Morales to a harassing and otherwise hostile work

environment, denying her a raise due to supposed absenteeism during protected leaves for her

disabilities, disciplining and/or terminating Ms. Morales for disability-related absences and/or

later alleged failure to perform work while on disability-related absences and/or terminating Ms.

Morales’ employment because of Ms. Morales’ age and/or because Ms. Morales was a disabled

individual who was over 40 years old (“age plus” discrimination).

          148.    Kittay, Weinberger and Raphael aided and abetted in the Company’s harassing

and discriminatory actions, intended to discriminate against Mr. Morales due to her age, and/or
         Case 7:21-cv-04509-PMH Document 1 Filed 05/19/21 Page 24 of 44




knew of their supporting role in an enterprise designed to deprive Ms. Morales of the rights

guaranteed to her under the NYSHRL.

       149.    The Defendants’ actions were wanton, malicious, and/or oppressive.

       150.    The Defendants acted willfully and/or with reckless disregard to the state

protected rights of Ms. Morales.

       151.    As a direct and proximate result of the Defendants’ violations of NYSHRL, Ms.

Morales has suffered and continues to suffer damages, including, but not limited to, lost

compensation and benefits, interest on lost compensation and benefits, reduced earning capacity,

pain and suffering, loss of enjoyment of life, and emotional damages.

       152.    Ms. Morales seeks all damages to which she is entitled, including, but not limited

to, lost compensation and benefits (including, but not limited to, back pay and front pay),

diminished earning capacity, injury to reputation, other monetary damages, compensatory

damages (including, but not limited to, future pecuniary losses, emotional pain, suffering,

inconvenience, mental anguish, loss of enjoyment of life, and other nonpecuniary losses),

damages for emotional distress (including, but not limited to, damages for emotional pain,

suffering, inconvenience, mental anguish, and loss of enjoyment of life), attorneys’ fees, interest,

and costs.
           Case 7:21-cv-04509-PMH Document 1 Filed 05/19/21 Page 25 of 44




                                                  COUNT VI

           (Age Discrimination in Violation of New York City Human Rights Law, Title 8 of

                             the Administrative Code of the City of New York)

                 Plaintiff v. All Defendants (including the Company, Raphael, Kittay and

                                                 Weinberger)

          153.    The Plaintiff incorporates all paragraphs above and below as if set forth fully

herein.

          154.    At all relevant times, Ms. Morales was over 40 years old.

          155.    The Company, by and through its agents harassed and discriminated against Ms.

Morales with respect to her compensation, terms, conditions, and/or privileges of employment,

because of Ms. Morales’ age and/or because Ms. Morales was an older disabled individual (“age

plus” discrimination).

          156.    More specifically, the Company subjected Ms. Morales to adverse actions

including, but not limited to, subjecting Ms. Morales to a harassing and otherwise hostile work

environment, denying her a raise due to supposed absenteeism during protected leaves for her

disabilities, disciplining and/or terminating Ms. Morales for disability-related absences and/or

later alleged failure to perform work while on disability-related absences, and/or terminating Ms.

Morales’ employment because of Ms. Morales’ age and/or because Ms. Morales was a disabled

individual who was over 40 years old (“age plus” discrimination).

          157.    Kittay, Weinberger and Raphael aided and abetted in the Company’s harassing

and discriminatory actions, intended to discriminate against Mr. Morales due to her age, and/or

knew of their supporting role in an enterprise designed to deprive Ms. Morales of the rights

guaranteed to her under the NYCHRL.
           Case 7:21-cv-04509-PMH Document 1 Filed 05/19/21 Page 26 of 44




          158.     The Defendants’ actions were wanton, malicious, and/or oppressive.

          159.     The Defendants acted willfully and/or with reckless disregard to the state

protected rights of Ms. Morales.

          160.     As a direct and proximate result of the Defendants’ violations of NYCHRL, Ms.

Morales has suffered and continues to suffer damages, including, but not limited to, lost

compensation and benefits, interest on lost compensation and benefits, reduced earning capacity,

pain and suffering, loss of enjoyment of life, and emotional damages.

          161.     Ms. Morales seeks all damages to which she is entitled, including, but not limited

to, lost compensation and benefits (including, but not limited to, back pay and front pay),

diminished earning capacity, injury to reputation, other monetary damages, compensatory

damages (including, but not limited to, future pecuniary losses, emotional pain, suffering,

inconvenience, mental anguish, loss of enjoyment of life, and other nonpecuniary losses),

damages for emotional distress (including, but not limited to, damages for emotional pain,

suffering, inconvenience, mental anguish, and loss of enjoyment of life), attorneys’ fees, interest,

and costs.

                                                  COUNT VII

             (Interference with, and Retaliation for Exercising, Rights under the Family and

                                    Medical Leave Act – 29 U.S.C. §2615)

                 Plaintiff v. All Defendants (including the Company, Kittay, Weinberger and

                                                    Raphael)

          162.     The Plaintiff incorporates all paragraphs above and below as if set forth fully

herein.
         Case 7:21-cv-04509-PMH Document 1 Filed 05/19/21 Page 27 of 44




       163.    During all relevant times, the Company was engaged in an industry affecting

commerce and employed 50 or more employees for 20 or more calendar work weeks in each

current and/or preceding calendar year.

       164.    As such, at all relevant times, the Company was an employer under the FMLA.

       165.    At all relevant times, the Company employed 50 or more employees within 75

miles of Ms. Morales’ worksite.

       166.    At all relevant times (from at least May 2007 onward), Ms. Morales had worked

for the Company for 12 or more months and had worked in excess of 1,250 hours within the past

12-month period.

       167.    As such, from May 2007 onward, Ms. Morales was an eligible employee under

the FMLA.

       168.    Ms. Morales suffered from one or more serious health conditions for which she

received continuing care, including, but not limited to, sciatica, spinal stenosis, and opioid

addiction.

       169.    Ms. Morales was eligible for, and entitled to, FMLA leave.

       170.    Ms. Morales sought to exercise her rights under the FMLA, including by

requesting and utilizing one or more protected leaves under the FMLA.

       171.    Kittay was an employer under the FMLA because he had the power to hire and/or

fire Ms. Morales (and in fact used this power to fire Ms. Morales), supervised and controlled Ms.

Morales’ conditions of employment including her work schedule, played a role in determining

Ms. Morales’ rate and method of payment, and/or maintained Ms. Morales’ employment records.

       172.    Weinberger was an employer under the FMLA because he had the power to hire

and/or fire Ms. Morales (and in fact used this power to fire Ms. Morales), supervised and
         Case 7:21-cv-04509-PMH Document 1 Filed 05/19/21 Page 28 of 44




controlled Ms. Morales’ conditions of employment including her work schedule, played a role in

determining Ms. Morales’ rate and method of payment, and/or maintained Ms. Morales’

employment records.

        173.    Raphael was an employer under the FMLA because she had the power to hire

and/or fire Ms. Morales (and in fact used this power to fire Ms. Morales), supervised and

controlled Ms. Morales’ conditions of employment including her work schedule, played a role in

determining Ms. Morales’ rate and method of payment, and/or maintained Ms. Morales’

employment records.

        174.    Ms. Morales timely notified the Company that she would need FMLA leave and

properly completed, and timely turned in, leave-related paperwork requested by the Company

concerning each of her leave requests.

        175.    Specifically, Ms. Morales sought to exercise intermittent and continuous FMLA

leave in the form of taking leave from the Company to attend needed doctor’s appointments for

her disabilities and to receive treatment for, and to recover related to, her disabilities.

        176.    Ms. Morales did in fact utilize continuous and intermittent FMLA leave for her

disabilities to attend needed doctor’s appointments for her disabilities and receive treatment for,

and to recover related to, her disabilities.

        177.    Defendants, including by and through their agents, interfered with Ms. Morales’

rights under the FMLA by not restoring Ms. Morales to the same or equivalent position when she

sought to return to work, by terminating her while she was on a protected FMLA leave (thereby

denying her the remainder of her leave), and by disciplining and/or terminating Ms. Morales for

absences that were protected under the FMLA (as well as for work that was not performed on
        Case 7:21-cv-04509-PMH Document 1 Filed 05/19/21 Page 29 of 44




days she was on leave), which thus constituted a retroactive denial of the FMLA leave requested

by Ms. Morales.

       178.    Ms. Morales engaged in protected activity under the FMLA, including by

expressing protected concerns that she was being discriminated against for taking leave, and that

the Company was retaliating against her for using FMLA leave.

       179.    Indeed, the Defendants, including by and through their agents, retaliated and/or

discriminated against Ms. Morales for requesting and/or utilizing FMLA leave, as well as for

expressing concerns about retaliation against her for utilizing such FMLA leave, by subjecting

Ms. Morales to adverse actions, including, but not limited to, subjecting Ms. Morales to a

harassing and otherwise hostile work environment, denying her a raise due to supposed

absenteeism during protected leaves for her disabilities, disciplining and/or terminating Ms.

Morales for disability-related absences and/or later alleged failure to perform work while on

disability-related absences, and/or terminating Ms. Morales’ employment

       180.    The Defendants’ actions, including its violations of the FMLA, were willful and

undertaken in bad faith.

       181.    As a direct and proximate result of the Defendants’ violation of the FMLA, Ms.

Morales has suffered and continues to suffer damages, including, but not limited to, lost

compensation and benefits, other monetary harms, loss of earning capacity, pain and suffering,

loss of enjoyment of life, and emotional damages.

       182.    Ms. Morales seeks all damages to which she is entitled, including, but not limited

to, lost compensation and benefits (including, but not limited to, back pay and front pay), other

monetary damages, compensatory damages (including, but not limited to, future pecuniary

losses, emotional pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and
           Case 7:21-cv-04509-PMH Document 1 Filed 05/19/21 Page 30 of 44




other nonpecuniary losses), injury to reputation, diminished earning capacity, liquidated (i.e.

double) damages, interest, attorneys’ fees, and costs.



                                                  COUNT VIII

             (Retaliation for Engaging in Protected Activity in Violation of New York State

                            Human Rights Law, Executive Article 15, Section 296)

                 Plaintiff v. All Defendants (including the Company, Kittay, Weinberger and

                                                    Raphael)

          183.      The Plaintiff incorporates all paragraphs above and below as if set forth fully

herein.

          184.     Ms. Morales engaged in protected activity under the New York State Human

Rights Law (“NYSHRL”), including, but not limited to, (i) requesting and utilizing reasonable

accommodations for her disability(ies) which were intended to allow Ms. Morales to perform the

essential functions of her job, (ii) raising protected concerns related to age and disability-related

harassment and discrimination, and (iii) raising protected concerns related to the improper denial

of requested disability-related accommodations.

          185.     Ms. Morales additionally engaged in protected activity under the NYSHRL by

opposing practices forbidden under NYSHRL, including, but not limited to, by expressing

concerns regarding the harassing and discriminatory actions improperly undertaken by the

Company, and by Company employees and agents, based on Mr. Morales’ age and disabilities,

including by subjecting Ms. Morales to a harassing and otherwise hostile work environment,

denying her a raise due to supposed absenteeism during protected leaves for her disabilities,

disciplining and/or terminating Ms. Morales for disability-related absences and/or later alleged
         Case 7:21-cv-04509-PMH Document 1 Filed 05/19/21 Page 31 of 44




failure to perform work while on disability-related absences, and/or terminating Ms. Morales’

employment.

       186.    The Company unlawfully coerced, intimidated, threatened and/or interfered with

Ms. Morales exercising of or enjoyment of rights granted by the NYSHRL.

       187.    The Company, by and through its agents and affiliates, including, but not limited

to Kittay, Weinberger and Raphael, harassed and retaliated against Ms. Morales with respect to

her compensation, terms, conditions, or privileges of employment, because of Ms. Morales’ age

and/or disabilities

       188.    The Company retaliated against Ms. Morales for engaging in protected activity

under the NYSHRL, by subjecting Ms. Morales to adverse actions, including, but not limited to,

subjecting Ms. Morales to a harassing and otherwise hostile work environment, denying her a

raise due to supposed absenteeism during protected leaves for her disabilities, disciplining and/or

terminating Ms. Morales for disability-related absences and/or later alleged failure to perform

work while on disability-related absences, and/or terminating Ms. Morales’ employment.

       189.    The Company acted with willful and/or reckless disregard to the state protected

rights of Ms. Morales.

       190.    As a direct and proximate result of the Company’s violation of the NYSHRL, Ms.

Morales has suffered and continues to suffer damages, including, but not limited to, lost

compensation and benefits, reduced earning capacity, pain and suffering, loss of enjoyment of

life, and emotional damages.

       191.    Ms. Morales seeks all damages to which she is entitled, including, but not limited

to, lost compensation and benefits (including, but not limited to, back pay and front pay),

diminished earning capacity, injury to reputation, other monetary damages, compensatory
           Case 7:21-cv-04509-PMH Document 1 Filed 05/19/21 Page 32 of 44




damages (including, but not limited to, future pecuniary losses and other nonpecuniary losses),

damages for emotional distress (including, but not limited to, damages for emotional pain,

suffering, inconvenience, mental anguish, and loss of enjoyment of life), punitive damages,

attorneys’ fees, interest, and costs.



                                                   COUNT IX

             (Retaliation for Engaging in Protected Activity in Violation of New York City

           Human Rights Law, Title 8 of the Administrative Code of the City of New York)

                 Plaintiff v. All Defendants (including the Company, Kittay, Weinberger and

                                                    Raphael)

          192.      The Plaintiff incorporates all paragraphs above and below as if set forth fully

herein.

          193.     Ms. Morales engaged in protected activity under the NYCHRL, including, but not

limited to, (i) requesting and utilizing reasonable accommodations for her disability(ies) which

were intended to allow Ms. Morales to perform the essential functions of her job, (ii) raising

protected concerns related to age and disability-related harassment and discrimination, and (iii)

raising protected concerns related to the improper denial of requested disability-related

accommodations.

          194.     Ms. Morales additionally engaged in protected activity under the NYCHRL by

opposing practices forbidden under the NYCHRL, including, but not limited to, by expressing

concerns regarding the harassing and discriminatory actions improperly undertaken by the

Company, and by Company employees and agents, based on Ms. Morales’ age and disabilities,

including by subjecting Ms. Morales to a harassing and otherwise hostile work environment,
         Case 7:21-cv-04509-PMH Document 1 Filed 05/19/21 Page 33 of 44




denying her a raise due to supposed absenteeism during protected leaves for her disabilities,

disciplining and/or terminating Ms. Morales for disability-related absences and/or later alleged

failure to perform work while on disability-related absences, and/or terminating Ms. Morales’

employment.

       195.    The Company, by and through its agents and affiliates, including, but not limited

to Kittay, Weinberger and Raphael, harassed and retaliated against Ms. Morales with respect to

her compensation, terms, conditions, or privileges of employment, because of Ms. Morales’ age

and/or disabilities

       196.    The Company retaliated against Ms. Morales for engaging in protected activity

under the NYCHRL, by subjecting Ms. Morales to adverse actions, including, but not limited to,

subjecting Ms. Morales to a harassing and otherwise hostile work environment, denying her a

raise due to supposed absenteeism during protected leaves for her disabilities, disciplining and/or

terminating Ms. Morales for disability-related absences and/or later alleged failure to perform

work while on disability-related absences, and/or terminating Ms. Morales’ employment.

       197.    The Company acted with willful and/or reckless disregard to the state protected

rights of Ms. Morales.

       198.    As a direct and proximate result of the Company’s violation of the NYCHRL, Ms.

Morales has suffered and continues to suffer damages, including, but not limited to, lost

compensation and benefits, reduced earning capacity, pain and suffering, loss of enjoyment of

life, and emotional damages.

       199.    Ms. Morales seeks all damages to which she is entitled, including, but not limited

to, lost compensation and benefits (including, but not limited to, back pay and front pay),

diminished earning capacity, injury to reputation, other monetary damages, compensatory
           Case 7:21-cv-04509-PMH Document 1 Filed 05/19/21 Page 34 of 44




damages (including, but not limited to, future pecuniary losses and other nonpecuniary losses),

damages for emotional distress (including, but not limited to, damages for emotional pain,

suffering, inconvenience, mental anguish, and loss of enjoyment of life), punitive damages,

attorneys’ fees, interest, and costs.

                                                COUNT X

(Retaliation in Violation of the Americans with Disabilities Act, 42 U.S.C. §§12101, et seq.)

                                         Plaintiff v. the Company

          200.   The Plaintiff incorporates all paragraphs above and below as if set forth fully

herein.

          201.   Ms. Morales engaged in protected activity under the ADA, including, but not

limited to, by requesting and/or utilizing reasonable accommodations for her disabilities which

were intended to allow Ms. Morales to perform the essential functions of her job, raising

protected concerns about harassment and discrimination motivated by her disabilities and being

treated in a disparate manner based on her disabilities and raising concerns about the Company’s

failure to provide requested accommodations for her disabilities, including by subjecting Ms.

Morales to a harassing and otherwise hostile work environment, denying her a raise due to

supposed absenteeism during protected leaves for her disabilities, disciplining and/or terminating

Ms. Morales for disability-related absences and/or later alleged failure to perform work while on

disability-related absences, and/or terminating Ms. Morales’ employment.

          202.   The Company retaliated against Ms. Morales for requesting and/or utilizing

disability-related reasonable accommodations, raising protected concerns about harassment and

discrimination motivated by her disabilities, and for raising protected concerns about the

Company’s failure to provide requested accommodations for her disabilities, by subjecting Ms.
         Case 7:21-cv-04509-PMH Document 1 Filed 05/19/21 Page 35 of 44




Morales to adverse actions, including, but not limited to, harassing and otherwise hostile work

environment, denying her a raise due to supposed absenteeism during protected leaves for her

disabilities, issuing Ms. Morales inaccurate and undeserved negative performance reviews,

issuing Ms. Morales undeserved pretextual disciplinary actions, and/or terminating Ms. Morales’

employment.

       203.    The Company unlawfully coerced, intimidated, threatened, and/or interfered with

Ms. Morales’ exercising of, or enjoyment of, one or more rights granted by the ADA.

       204.    The Company acted with malice and/or with reckless indifference to the federally

protected rights of Ms. Morales.

       205.    As a direct and proximate result of the Company’s violation of the ADA, Ms.

Morales’ suffered and continues to suffer damages, including, but not limited to, lost

compensation and benefits, other monetary harms, reduced earning capacity, pain and suffering,

loss of enjoyment of life, and emotional damages.

       206.    Ms. Morales’ seeks all damages to which she is entitled, including, but not limited

to, lost compensation and benefits (including, but not limited to, back pay and front pay),

diminished earning capacity, injury to reputation, other monetary damages, compensatory

damages (including, but not limited to, future pecuniary losses, emotional pain, suffering,

inconvenience, mental anguish, loss of enjoyment of life, and other nonpecuniary losses),

punitive damages, attorneys’ fees, interest, and costs.
           Case 7:21-cv-04509-PMH Document 1 Filed 05/19/21 Page 36 of 44




                                             COUNT XI

            (Retaliation in Violation of the Age Discrimination in Employment Act)

                                      Plaintiff v. the Company

          207.   The Plaintiff incorporates all paragraphs above and below as if set forth fully

herein.

          208.   Ms. Morales engaged in protected activity under the ADEA, including, but not

limited to: (i) opposing, expressing protected concerns, and/or engaging in other protected

activity regarding a hostile work environment based on age and/or (ii) opposing, expressing

protected concerns, and/or engaging in other protected activity related to the harassing and

discriminatory actions taken by the Company due to Ms. Morales’ age, including raising

protected concerns about being subjected to disparate treatment due to her age that was worse

than, and inconsistent with, the treatment of younger employees at the Company, including by

subjecting Ms. Morales to a harassing and otherwise hostile work environment, threatening her

job with the hire of many younger paralegals, denying her a pay raise after she raised these

protected concerns, and/or terminating Ms. Morales’ employment.

          209.   The Company retaliated against Ms. Morales for opposing, expressing protected

concerns, and/or engaging in other protected activity related to one or more practices made

unlawful by the ADEA, by subjecting Ms. Morales to adverse actions, including, but not limited

to, subjecting Ms. Morales to a harassing and otherwise hostile work environment, denying her a

raise due to supposed absenteeism during protected leaves for her disabilities, disciplining and/or

terminating Ms. Morales for disability-related absences and/or later alleged failure to perform

work while on disability-related absences, and/or terminating Ms. Morales’ employment, in

whole or in part, because she engaged in protected activities.
           Case 7:21-cv-04509-PMH Document 1 Filed 05/19/21 Page 37 of 44




          210.   The Company unlawfully coerced, intimidated, threatened, and/or interfered with

Ms. Morales’ exercising of, or enjoyment of, one or more rights granted by the ADEA.

          211.   The Company acted with malice and/or with reckless indifference to the federally

protected rights of Ms. Morales.

          212.   As a direct and proximate result of the Defendants’ violations of the ADEA, Ms.

Morales as suffered and continues to suffer damages, including, but not limited to, lost

compensation and benefits, interest on lost compensation and benefits, loss of earning capacity,

pain and suffering, loss of enjoyment of life, and emotional damages.

          213.   Ms. Morales seeks all damages to which she is entitled, including, but not limited

to, lost compensation and benefits (including, but not limited to, back pay and front pay),

diminished earning capacity, injury to reputation, other monetary damages, compensatory

damages (including, but not limited to, future pecuniary losses, emotional pain, suffering,

inconvenience, mental anguish, loss of enjoyment of life, and other nonpecuniary losses),

liquidated damages, attorneys’ fees, interest, and costs.

                                            COUNT XII

                 (Failure to Pay Overtime in Violation of 29 U.S.C. §§ 201 et seq.)

   Plaintiff v. All Defendants (including the Company, Kittay, Weinberger and Raphael)

          214.   The Plaintiff incorporates all paragraphs above and below as if set forth fully

herein.

          215.   At all relevant times, the Company was an enterprise as defined under the Fair

Labor Standards Act, 29 U.S.C. §§ 201 et seq. (hereinafter, “FLSA”).

          216.   Indeed, at all relevant times, the Company had annual gross volume of sales made

or business done greater than or equal to $500,000.
         Case 7:21-cv-04509-PMH Document 1 Filed 05/19/21 Page 38 of 44




        217.   Furthermore, at all relevant times, the Company was an enterprise engaged in

interstate commerce.

        218.   Additionally, during all relevant time periods, Ms. Morales was an employee who

was engaged in interstate commerce.

        219.   Ms. Morales was not exempt under the FLSA and equivalent state law, and as

such was owed overtime pay of 1.5x her base rate when she worked more than 40 hours per

week.

        220.   The Company was aware that Ms. Morales was a non-exempt employee under the

FLSA and equivalent state law and willfully failed to pay Ms. Morales the wages she was owed.

        221.   The Defendants scheduled Ms. Morales to work more than 40 hours per week and

Ms. Morales did in fact always work more than 40 hours per week.

        222.   Ms. Morales would always work a total of at least 8.5 hours a day, five days a

week. All of these hours were working time, as Mr. Morales would work through her lunch

period and did not take off other breaks. Thus, Ms. Morales was working for all of these 8.5

hours (or more) per day.

        223.   Accordingly, Ms. Morales worked at least 42.5 hours per week every week of her

employment.

        224.   Furthermore, at a frequency of at least 2 days per week, Ms. Morales would work

more than 8.5 hours per day due to the demands of her work. Thus, in most weeks, Ms. Morales

in fact worked for more than 42.5 hours, sometimes significantly more.

        225.   For example, during the week of February 4, 2019 through February 8, 2019, Ms.

Morales worked 55 or more hours due to the demands of a high-profile project for her

supervisors, working 10am to 9pm, and working through her lunch break during every day of
         Case 7:21-cv-04509-PMH Document 1 Filed 05/19/21 Page 39 of 44




this week. This is but one illustrative example of the many weeks in which Ms. Morales worked

significantly in excess of 42.5 hours.

       226.    Because the attorneys at her employer preferred to work late into the evening, the

Ms. Morales would work late into the evening. During her employment, Ms. Morales would

arrive at work no later than 10am, would work through her lunch break, and would end work at

6:30pm or later.

       227.    As such, Ms. Morales, worked a total of at least 2.5 hours of overtime every week

of her employment through her termination on March 30, 2020, and often more.

       228.    Ms. Morales was not paid anything extra for the overtime hours she worked, as

she received a flat salary and received no extra pay for working overtime hours.

       229.    As such, the Defendants paid Ms. Morales less than the wages owed to her under

the FLSA and equivalent state law.

       230.    Kittay is a corporate officer and/or manager of the Company and exercised

significant operational control over the Company (and the Plaintiff), including because he had

the power to hire and/or fire employees, the power to determine salaries and the responsibility to

maintain employment records. As such, Kittay is individually liable under the FLSA.

       231.     Weinberger is a corporate officer and/or manager of the Company and exercised

significant operational control over the Company (and the Plaintiff), including because he had

the power to hire and/or fire employees, the power to determine salaries and the responsibility to

maintain employment records. As such, Weinberger is individually liable under the FLSA.

       232.    Raphael is a corporate officer and/or manager of the Company and exercised

significant operational control over the Company (and the Plaintiff), including because she had
           Case 7:21-cv-04509-PMH Document 1 Filed 05/19/21 Page 40 of 44




the power to hire and/or fire employees, the power to determine salaries and the responsibility to

maintain employment records. As such, Raphael is individually liable under the FLSA.

          233.   The Company, as well as Kittay, Weinberger and Raphael, knowingly and

willfully failed to pay Ms. Morales all pay that she was owed in violation of the FLSA.

          234.   As a direct and proximate result of the Defendants’ violations of the FLSA, Ms.

Morales has suffered and continues to suffer damages, including, but not limited to, lost wages.

          235.   Ms. Morales seeks all damages to which she is entitled, including, but not limited

to, lost wages, liquidated damages in the amount of the lost wages for a knowing and willful

violation of the FLSA, interest on the lost wages and liquidated damages, attorneys’ fees, and

costs.

                                                COUNT XIII


(Failure to Pay Overtime in Violation of 12 NYCRR 142 - Promulgated under Article 19 of
                            the New York State Labor Laws)

   Plaintiff v. All Defendants (including the Company, Kittay, Weinberger and Raphael)



          236.   The Plaintiff incorporates all paragraphs above and below as if set forth fully

herein.

          237.   The Company is an employer under Part 142 of Title 12 of the Official

Compilation of Rules, and Regulations of the state of New York promulgated under Article 19 of

the New York State Labor Laws (“12 NYCRR 142”) and Ms. Morales is an employee of the

Company under 12 NYCRR 142.

          238.   Ms. Morales was not exempt from New York overtime pay laws and as such was

owed overtime pay of 1.5x her base rate when she worked more than 40 hours per week.
          Case 7:21-cv-04509-PMH Document 1 Filed 05/19/21 Page 41 of 44




         239.   The Company was aware that Ms. Morales was a non-exempt employee under

York overtime pay laws and willfully failed to pay Ms. Morales that wages she was owed.

         240.   The Defendants scheduled Ms. Morales to work more than 40 hours per week,

and Ms. Morales did in fact work more than 40 hours per week.

         241.   Ms. Morales would always work a total of at least 8.5 hours a day, five days a

week. All of these hours were working time, as Ms. Morales would work through her lunch

period and did not take off other breaks. Thus, Ms. Ms. Morales was working for all of these 8.5

hours (or more) per day.

         242.   Accordingly, Ms. Morales worked at least 42.5 hours per week every week of her

employment.

         243.   Furthermore, at a frequency of at least 2 days per week, Ms. Morales would work

more than 8.5 hours per day due to the demands of her work. Thus, in most weeks, Ms. Morales

in fact worked for more than 42.5 hours, sometimes significantly more.

         244.   For example, during the week of February 4, 2019 through February 8, 2019, Ms.

Morales worked 55 or more hours due to the demands of a high-profile project for her

supervisors, working 10am to 9pm, and working through her lunch break during every day of

this week. This is but one illustrative example of the many weeks in which Ms. Morales worked

significantly in excess of 42.5 hours.

         245.   Because the attorneys at her employer preferred to work late into the evening, Ms.

Morales would work late into the evening. During her employment, Ms. Morales would arrive at

work no later than 10am, would work through her lunch break, and would end work at 6:30pm or

later.
         Case 7:21-cv-04509-PMH Document 1 Filed 05/19/21 Page 42 of 44




       246.    As such, Ms. Morales, worked a total of at least 2.5 hours of overtime every week

of her employment through her termination on March 30, 2020, and often more.

       247.    Ms. Morales was not paid anything extra for the overtime hours she worked, as

she received a flat salary and received no extra pay for working overtime hours.

       248.    As such, the Defendants paid Ms. Morales less than the wages owed to her under

New York law.

       249.    Kittay is an agent or officer of the Company who paid Ms. Morales less than the

wages owed to her under New York law.

       250.    Weinberger is an agent or officer of the Company who paid Ms. Morales less than

the wages owed to her under New York law.

       251.    Raphael is an agent or officer of the Company who paid Ms. Morales less than the

wages owed to her under New York law.

       252.    Defendants knowingly, willfully and in bad faith failed to pay Ms. Morales time

and half for overtime pay for all hours worked in excess of 40 hours per week.

       253.    As a direct and proximate result of the Defendants’ violations of 12 NYCRR 142,

Ms. Morales has suffered and continues to suffer damages, including, but not limited to, lost

wages, interest lost wages, attorney’s fees, and costs.

       254.    Ms. Morales seeks all damages to which she is entitled, including, but not limited

to, lost wages, liquidated (i.e. double) damages, interest on lost wages, attorneys’ fees, and costs.




       WHEREFORE, the plaintiff, Gayle Morales, respectfully prays that this honorable court:

           A. Schedule this matter for trial by jury;
Case 7:21-cv-04509-PMH Document 1 Filed 05/19/21 Page 43 of 44




 B. Find the Defendants liable on all counts;

 C. Award the Plaintiff her lost compensation and benefits (including, but not limited

    to, back pay and front pay), exclusive of interest and costs;

 D. Award the Plaintiff other monetary damages, including but not limited to,

    damages for her diminished earning capacity and injury to reputation;

 E. Award the Plaintiff damages for her emotional pain, mental anguish, loss of

    enjoyment of life, suffering, and other emotional distress damages;

 F. Award the Plaintiff compensatory damages, including, but not limited to, future

    pecuniary losses, emotional pain, suffering, inconvenience, mental anguish, loss

    of enjoyment of life, and other nonpecuniary losses;

 G. Award the Plaintiff liquidated damages;

 H. Award the Plaintiff punitive damages;

 I. Award the Plaintiff her reasonable attorney’s fees;

 J. Award the Plaintiff interest and costs;

 K. Award the Plaintiff all other damages to which she is entitled; and

 L. Grant such further relief as is just and equitable.
       Case 7:21-cv-04509-PMH Document 1 Filed 05/19/21 Page 44 of 44




                                         Respectfully Submitted,

                                         GAYLE MORALES

                                         By her attorneys,

                                         THE LAW OFFICES OF WYATT
                                         & ASSOCIATES P.L.L.C



Date: May 19, 2021                      By: __/s/Trevor Brice_____________

                                        Benjamin J. Wyatt, NY BAR # 700752
                                        BWyatt@Wyattlegalservices.com

                                        Michael Varraso, NY BAR # 701795
                                        mvarraso@wyattlegalservices.com

                                        Trevor R. Brice NY BAR # 6422091
                                        Trevor@wyattlegalservices.com

                                        The Law Offices of Wyatt & Associates,
                                        P.L.L.C.
                                        17 Elm Street, Suite C211
                                        Keene, NH 03431
                                        Telephone: (603) 357-1111
                                        Facsimile: (603) 685-2868



                                        New York Office:
                                        418 Broadway, 2nd Floor
                                        Albany, NY 12207
